Exhibit 23.2 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1 of Baixo Relocation Services, Inc., of our report dated April 23, 2014 on our audit of the financial statements of Baixo Relocation Services, Inc., as of February 28, 2014 and the related statements of operations, stockholders' equity and cash flows from inception on January 7, 2014 through February 28, 2014 and the reference to us under the caption "Experts and Counsel." /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada
